DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on January 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,666,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for authenticating a user based on a biometric model having a degree of accuracy associated with an expected response associated with the user. Independent claim 2 recited the uniquely distinct features of “providing a challenge to a user, the challenge generated by a biometric model
application configured to authenticate the user against a biometric model tailored to the user; providing an instruction to the user for aligning a biometric identifier associated with the biometric model to complete the challenge; detecting, from the one or more sensors, a response from the user to the provided challenge; determining whether the detected response matches an expected response based on the biometric model within a predetermined degree of accuracy to identify the user; and transmitting, via the network interface component, an indication of successful authentication in response to determining the detected response matches the expected response within the predetermined degree of accuracy”. Independent claim 9 recited the uniquely distinct features of “providing, by one or more processors of a device, a challenge to the user generated by a biometric model application configured to authenticate the user against a biometric model tailored to the user; providing, by the one or more processors, an instruction to the user on how to complete the challenge using a biometric identifier; detecting, by one or more sensors of the device, a biometric response from the user to the provided challenge; determining, by the one or more processors, whether the detected response matches an expected response based on the biometric model above a threshold degree of accuracy; and receiving, by the device, access to a service in response to determining that the detected response matches above the threshold degree of accuracy”. Independent claim 15 recited the uniquely distinct features of “generating a challenge for a user from a biometric model tailored to the user, and an
expected response based on the biometric model; comparing a detected response to the challenge from the user to the expected response; and transmitting an indication of successful authentication in response to the detected response matching the expected response above a threshold degree of accuracy, wherein the indication of successful authentication comprises a secure identifier”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437